                                Case 20-11266-JTD                         Doc 1           Filed 05/27/20              Page 1 of 22
Fill in this information to identify the case:

United States Bankruptcy Court for the:
____________________ District of Delaware
                                      (State)

Case number (If known): _________________________ Chapter 11                                                                                Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number
(if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available



1.   Debtor’s name                              PQ New York, Inc.


                                                Le Pain Quotidien
2.   All other names debtor used
     in the last 8 years
     Include any assumed names, trade
     names, and doing business as names



3.   Debtor’s federal Employer
                                                XX-XXXXXXX
     Identification Number (EIN)


4.   Debtor’s address                           Principal place of business                                    Mailing address, if different from principal place
                                                                                                               of business


                                                50 Broad Street
                                                Number       Street                                            Number       Street



                                                12th Floor
                                                                                                               P.O. Box


                                                New York, New York 10004
                                                City                              State          Zip Code      City                         State         Zip Code

                                                                                                               Location of principal assets, if different from
                                                                                                               principal place of business

                                                New York County
                                                County
                                                                                                               Number       Street




                                                                                                               City                         State         Zip Code




5.   Debtor’s website (URL)                     https://www.lepainquotidien.com/us/en/


6.   Type of debtor                                    Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                       Partnership (excluding LLP)
                                                       Other. Specify:




Official Form 201                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 1

RLF1 22931188v.9
Debtor          PQ New York, Inc.Case            20-11266-JTD              Doc 1         Filed 05/27/20           Page
                                                                                                Case number (if known ) 2 of 22
                Name




                                                  A. Check one:
7.    Describe debtor’s business
                                                      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Railroad (as defined in 11 U.S.C. § 101(44))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                      None of the above


                                                  B. Check all that apply:
                                                      Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                      Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                                      Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                                  C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                     http://www.uscourts.gov/four-digit-national-association-naics-codes
                                                       7225


8.    Under which chapter of the                  Check one:
      Bankruptcy Code is the
      debtor filing?                                  Chapter 7
                                                      Chapter 9
                                                      Chapter 11. Check all that apply:
       A debtor who is a “small                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D),
       business debtor” must check                                       and its aggregate noncontingent liquidated debts (excluding debts owed to
       the first sub-box. A debtor as                                    insiders or affiliates) are less than $2,725,625. If this sub-box is selected,
       defined in § 1182(1) who                                          attach the most recent balance sheet, statement of operations, cash-flow
                                                                         statement, and federal income tax return or if any of these documents do
       elects to proceed under                                           not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
       subchapter V of chapter 11
                                                                         The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate
       (whether or not the debtor is a                                   noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
       “small business debtor”) must                                     less than $7,500,000, and it chooses to proceed under Subchapter V of
       check the second sub-box.                                         Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                         statement of operations, cash-flow statement, and federal income tax return or
                                                                         if any of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                                         1116(1)(B).
                                                                   
                                                                         A plan is being filed with this petition.
                                                                          Acceptances of the plan were solicited prepetition from one or more
                                                                         classes of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                          The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                         Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                         Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                         Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                          The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                         12b-2.
                                                      Chapter 12


9.    Were prior bankruptcy cases                     No
      filed by or against the debtor                  Yes.    District                          When                           Case number
      within the last 8 years?                                                                           MM / DD / YYYY
      If more than 2 cases, attach a separate                 District                          When                           Case number
      list.
                                                                                                         MM / DD / YYYY


10.   Are any bankruptcy cases                        No
      pending or being filed by a                     Yes.    Debtor See Schedule 1                                         Relationship Affiliate
      business partner or an
      affiliate of the debtor?                                District Delaware                                             When          Date hereof
                                                                                                                                          MM / DD / YYYY
      List all cases. If more than 1, attach a
      separate list.                                          Case number, if known


Official Form 201                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      Page 2

RLF1 22931188v.9
Debtor        PQ New York, Inc.Case   20-11266-JTD               Doc 1        Filed 05/27/20           Page
                                                                                     Case number (if known ) 3 of 22
              Name




11.   Why is the case filed in this    Check all that apply:
      district?                            Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                           immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                           district.
                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have          No
      possession of any real               Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal
      property that needs                          Why does the property need immediate attention? (Check all that apply.)
      immediate attention?                             It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                       Other


                                                   Where is the property?
                                                                               Number          Street




                                                                               City                                  State              ZIP Code


                                                   Is the property insured?
                                                       No
                                                       Yes. Insurance agency

                                                               Contact name

                                                               Phone


          Statistical and administrative information


13.   Debtor’s estimation of           Check one:
      available funds                      Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                           creditors.


14.   Estimated number of                  1-49                                       1,000-5,000                          25,001-50,000
      creditors                            50-99                                      5,001-10,000                         50,001-100,000
                                           100-199                                    10,001-25,000                        More than 100,000
                                           200-999
*Consolidated for all Debtors




15.   Estimated assets                     $0-$50,000                                 $1,000,001-$10 million               $500,000,001-$1 billion
                                           $50,001-$100,000                           $10,000,001-$50 million              $1,000,000,001-$10 billion
                                           $100,001-$500,000                          $50,000,001-$100 million             $10,000,000,001-$50 billion
*Consolidated for all Debtors              $500,001-$1 million                        $100,000,001-$500 million            More than $50 billion




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    Page 3

RLF1 22931188v.9
                                Case 20-11266-JTD                      Doc 1         Filed 05/27/20               Page 4 of 22
 Debtor        PQ New York, Inc.                                               Case number (if known)
               Name




16.   Estimated liabilities                 $0-$50,000                         $1,000,001-$10 million               $500,000,001-$1 billion
                                            $50,001-$100,000                   $10,000,001-$50 million              $1,000,000,001-$10 billion
*Consolidated for all Debtors               $100,001-$500,000                  $50,000,001-$100 million             $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million            More than $50 billion



                 Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
           up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature The debtor requests relief in accordance with the chapter of title 11, United States Code,
      of authorized                 specified in this petition.
      representative of debtor
                                     I have been authorized to file this petition on behalf of the debtor.

                                     I have examined the information in this petition and have a reasonable belief that the information
                                          is true and correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                        Executed on        5/26/2020
                                                       MM / DD / YYYY



                                      /s/ Steven J. Fleming                                       Steven J. Fleming
                                                                                                   Printed name
                                            Signature of authorized representative of debtor

                                            Title Chief    Restructuring Officer




18.   Signature of attorney           /s/ Mark D. Collins                                     Date     5/26/2020
                                            Signature of attorney for debtor                            MM / DD / YYYY




                                     Mark D. Collins
                                     Printed name

                                     Richards, Layton & Finger, P.A.
                                     Firm name

                                     920 North King Street
                                     Number       Street

                                     Wilmington                                                         Delaware              19801
                                     City                                                               State                 ZIP Code

                                      (302) 651-7700                                                                      collins@rlf.com
                                     Contact phone                                                                        Email address



                                      2981                                                                                Delaware
                                     Bar number                                                                           State




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                Page 4

 RLF1 22931188V.9
                   Case 20-11266-JTD     Doc 1     Filed 05/27/20     Page 5 of 22




                                          SCHEDULE 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (including the debtor in this chapter
11 case, collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11 of title
11 of the United States Code in the United States Bankruptcy Court for the District of Delaware.
The Debtors have moved for joint administration of their cases with the lead case number
assigned to the chapter 11 case of debtor PQ New York, Inc.

1.       PQ New York, Inc.
2.       33rd Street Bakery, Inc.
3.       Florence Bakery, Inc.
4.       LPQ 14th & K Street, Inc.
5.       LPQ 205 Bleecker, Inc.
6.       LPQ 85 Broad, Inc.
7.       LPQ Aventura, Inc.
8.       LPQ Cabin John, Inc.
9.       LPQ Claremont, Inc.
10.      LPQ Coconut Grove, Inc.
11.      LPQ Garden City, Inc.
12.      LPQ King & Hudson, Inc.
13.      LPQ N. Wells St, Inc.
14.      LPQ Naperville, Inc.
15.      LPQ North Michigan, Inc.
16.      LPQ Pasadena, Inc.
17.      LPQ Reston, Inc.
18.      LPQ Sailboat Pond, Inc.
19.      LPQ South End Ave, Inc.
20.      LPQ South Gayley, Inc.
21.      LPQ South Lasalle, Inc.
22.      LPQ Toluca Lake, Inc.
23.      LPQ West 55th & 8th St, Inc.
24.      LPQ Woodbury, Inc.
25.      PQ 17th Street, Inc.
26.      PQ 44th & Madison, Inc.
27.      PQ 44th Street, Inc.
28.      PQ 53rd Street, Inc.
29.      PQ 550 Hudson, Inc.
30.      PQ 55th & 1st, Inc.
31.      PQ 6th & Olive, Inc.
32.      PQ 6th Ave., Inc.
33.      PQ 8th & Walnut, Inc.
34.      PQ 8th Street, Inc.
35.      PQ 933 Broadway, Inc.
36.      PQ 97th Street, Inc.



RLF1 22931188v.9
                   Case 20-11266-JTD     Doc 1       Filed 05/27/20   Page 6 of 22




37.      PQ Alexandria, Inc.
38.      PQ Americana, Inc.
39.      PQ Bakery, LLC
40.      PQ Battery Park, Inc.
41.      PQ Bethesda, Inc.
42.      PQ Beverly Hills, Inc.
43.      PQ Blaine Mansion, Inc.
44.      PQ Bleecker, Inc.
45.      PQ Brentwood, Inc.
46.      PQ Bryant Park, Inc.
47.      PQ Calabasas, Inc.
48.      PQ Capitol Hill, Inc.
49.      PQ Carnegie Hill, Inc.
50.      PQ Carroll Square, Inc.
51.      PQ Central Park, Inc.
52.      PQ Chelsea, Inc.
53.      PQ Chevy Chase, Inc.
54.      PQ Clarendon, Inc.
55.      PQ Culver Plaza, Inc.
56.      PQ East 65th St, Inc.
57.      PQ East 77th, Inc.
58.      PQ East 83rd St, Inc.
59.      PQ Encino Bakery, Inc.
60.      PQ First Inc.
61.      PQ French Market, Inc.
62.      PQ Georgetown Inc.
63.      PQ Gold Coast, Inc.
64.      PQ Granary, Inc.
65.      PQ Greenwich, Inc.
66.      PQ Harbor Point, Inc.
67.      PQ Larchmont, Inc.
68.      PQ Lexington, Inc.
69.      PQ Lincoln Park, Inc.
70.      PQ Lincoln Square, Inc.
71.      PQ Manhattan Beach, Inc.
72.      PQ Meatpacking District, Inc.
73.      PQ Melrose, Inc.
74.      PQ Merrifield, Inc.
75.      PQ Mineral Springs, Inc.
76.      PQ Montague, Inc.
77.      PQ Mt. Vernon, Inc.
78.      PQ New Canaan, Inc.
79.      PQ Newport Beach Bakery, Inc.
80.      PQ Operations, Inc.
81.      PQ Park & 33rd, Inc.
82.      PQ Park Slope, Inc.


                                                 2

RLF1 22931188v.9
                   Case 20-11266-JTD       Doc 1       Filed 05/27/20   Page 7 of 22




83.      PQ Robertson, Inc.
84.      PQ Rye, Inc.
85.      PQ San Vicente, Inc.
86.      PQ Santa Monica, Inc.
87.      PQ Soho, LLC
88.      PQ Spring Valley, Inc.
89.      PQ Studio City, Inc.
90.      PQ The Village at Topanga, Inc.
91.      PQ Tribeca, Inc.
92.      PQ Tysons Corner, Inc.
93.      PQ UN, Inc.
94.      PQ Union Square, Inc.
95.      PQ Union Station, Inc.
96.      PQ Upper West, Inc.
97.      PQ Villa Marina, Inc.
98.      PQ Walnut Street, Inc.
99.      PQ Wayne, Inc.
100.     PQ West 72nd, Inc.
101.     PQ West 84th, Inc.
102.     PQ Westlake, Inc.
103.     PQ Wildwood, Inc.
104.     Tuxedo Bakery, Inc.
105.     Walnut St. Bakery, Inc.




                                                   3

RLF1 22931188v.9
                   Case 20-11266-JTD      Doc 1     Filed 05/27/20     Page 8 of 22




           RESOLUTIONS ADOPTED BY THE UNANIMOUS WRITTEN
     CONSENT OF THE BOARD OF DIRECTORS AND SOLE STOCKHOLDER OF
                          PQ NEW YORK, INC.

                                            May 26, 2020

        The undersigned, being the Board of Directors (the “Board”) and sole stockholder (the
“Sole Shareholder”) of PQ New York, Inc., a Delaware corporation (the “Company”), pursuant
to Sections 141(f) and 228 of the General Corporation Law of the State of Delaware, DOES
HEREBY CONSENT to the adoption of, and DOES HEREBY ADOPT, the following
resolutions:

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties that a petition
         be filed by the Company and by certain of its wholly-owned subsidiaries (the
         “Subsidiaries”) seeking relief under the provisions of chapter 11 of title 11 of the
         United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
         Court for the District of Delaware (the “Chapter 11 Case”);

                 WHEREAS, in the judgment of the Sole Shareholder, it is desirable and in
         the best interests of the Company, its creditors, and other interested parties that a
         petition be filed by the Company and by each of the Subsidiaries seeking relief
         under the provisions of chapter 11 of the Bankruptcy Code in the United States
         Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, engage the law firm of Richards, Layton &
         Finger, P.A. (“RL&F”), as attorneys for the Company and each of the
         Subsidiaries in the Chapter 11 Case, subject to any requisite Bankruptcy Court
         approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, engage the firm of PricewaterhouseCoopers
         LLP (“PwC”), to provide the Company and each of the Subsidiaries with
         restructuring and interim management services, subject to any requisite
         Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, appoint Steven J. Fleming as the Chief
         Restructuring Officer (“CRO”) of the Company and each of the Subsidiaries,
         subject to any requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in


RLF1 22931188v.9
                   Case 20-11266-JTD      Doc 1       Filed 05/27/20   Page 9 of 22




         connection with the Chapter 11 Case, engage the firm of Donlin, Recano &
         Company, Inc. (“DRC”), as claims and noticing agent and administrative advisor
         for the Company and each of the Subsidiaries in the Chapter 11 Case, subject to
         any requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to, in
         connection with the Chapter 11 Case, engage the firm of SSG Advisors, LLC
         (“SSG”), as investment banker for the Company and each of the Subsidiaries in
         the Chapter 11 Case, subject to any requisite Bankruptcy Court approval;

                 WHEREAS, in the judgment of the Board, it is desirable and in the best
         interests of the Company, its creditors, and other interested parties to enter into
         and perform under that certain Asset Purchase Agreement (the “APA”), by and
         among the Company, the Subsidiaries, and LPQ USA, LLC (the “Purchaser”);
         and

                 WHEREAS, in the judgment of the Board, the Company and each of the
         Subsidiaries require debtor-in possession-financing (“DIP Financing”) in order to
         administer the Chapter 11 Case and that entry into that certain Senior Secured
         Superpriority Debtor-in-Possession Credit and Security Agreement (the “DIP
         Facility”) by and among the Company, certain Subsidiaries, each as guarantor,
         and the Purchaser, is desirable and in the best interests of the Company, its
         creditors, and other interested parties.

                NOW THEREFORE BE IT RESOLVED, that the Company and each of
         the Subsidiaries shall be, and hereby is, authorized and directed to: (a) file a
         voluntary petition (the “Petition”) for relief under chapter 11 of the Bankruptcy
         Code in the Bankruptcy Court and (b) perform any and all such acts as are
         reasonable, advisable, expedient, convenient, proper or necessary to effect the
         foregoing; and it be further

              RESOLVED, that Steven J. Fleming is hereby appointed CRO of the
         Company and each of the Subsidiaries; and it be further

                 RESOLVED, that Steven J. Fleming and each of the other officers of the
         Company or members of the Board (each individually, an “Authorized Person”
         and collectively, the “Authorized Persons”) shall be, and each of them, acting
         alone, hereby is, authorized and empowered on behalf of and in the name of the
         Company and each of the Subsidiaries to: (a) verify and execute the Petition, as
         well as all other ancillary documents, and file, or cause to be filed with the
         Bankruptcy Court, the Petition and make or cause to be made, prior to execution
         thereof, any modifications to the Petition or ancillary documents as any such
         Authorized Person, in such person’s discretion, deems necessary or desirable to
         carry out the intent and accomplish the purposes of these resolutions (the approval
         of which to be conclusively established by the execution thereof by such


                                                  2
RLF1 22931188v.9
                   Case 20-11266-JTD     Doc 1     Filed 05/27/20     Page 10 of 22




         Authorized Person); (b) verify, execute and file or cause to be filed all petitions,
         schedules, lists, motions, applications and other papers or documents (including
         authorization to obtain DIP Financing and to enter into one or more debtor-in-
         possession loan agreements and related documents) necessary or desirable in
         connection with the foregoing; and (c) verify and execute or cause to be executed
         any and all other documents necessary or appropriate in connection therewith in
         such form or forms as any such Authorized Person may approve (the approval of
         which to be conclusively established by the execution thereof by or at the
         direction of such Authorized Person); and it be further

                RESOLVED, that the Authorized Persons of the Company shall be, and
         each of them, acting alone, hereby is, authorized and empowered to retain, on
         behalf of the Company and each of the Subsidiaries: (a) RL&F, as attorneys for
         the Company and each of the Subsidiaries; (b) PwC, to provide the Company and
         each of the Subsidiaries with restructuring and interim management services; (c)
         DRC, as claims and noticing agent and administrative advisor for the Company
         and each of the Subsidiaries; (d) SSG, as investment banker for the Company and
         each of the Subsidiaries; and (e) such additional professionals, including
         attorneys, accountants, consultants or brokers, in each case as in such person’s or
         persons’ judgment may be necessary or desirable in connection with the Chapter
         11 Case and other related matters, on such terms as such person or persons shall
         approve; and it be further

                 RESOLVED, that the Company shall be, and hereby is, authorized to: (a)
         enter into the DIP Facility and take all actions necessary and appropriate for the
         Company to obtain DIP Financing according to the terms negotiated by such
         Authorized Person, including under one or more loan agreements, and to
         effectuate the foregoing, to enter into such loan agreements, documents, notes,
         guaranties, security agreements, pledge agreements and all other documents,
         agreements or instruments related thereto (collectively, the “Financing
         Transactions”) as may be deemed necessary or appropriate by such Authorized
         Person (such approval to be conclusively evidenced by the execution thereof or
         taking of such action by such Authorized Person); and (b) pay related fees and
         grant security interests in and liens upon, some, all or substantially all of the
         Company’s assets, as may be deemed necessary by any one or more of the
         Authorized Persons in connection with such Financing Transactions; and it be
         further

                 RESOLVED, that (a) the Company shall be and is authorized to enter into
         and perform under the APA, pursuant to which the Purchaser will purchase
         certain assets of the Company and the Subsidiaries and assume certain liabilities
         of the Company and the Subsidiaries, with such modifications and supplements as
         may be approved by the Authorized Persons (which approval shall be
         conclusively evidenced by such person’s execution and delivery thereof) (the
         “Sale Transaction”) and (b) the Board approves in all respects the form, terms
         and provisions of the APA and the transactions contemplated thereby, and all


                                                  3
RLF1 22931188v.9
                   Case 20-11266-JTD     Doc 1     Filed 05/27/20     Page 11 of 22




         ancillary documents related thereto, pursuant to sections 105, 363 and 365 of the
         Bankruptcy Code, including any motions filed with the Bankruptcy Court seeking
         approval of the Sale Transaction; and it be further

                 RESOLVED, that in addition to the specific authorizations heretofore
         conferred upon the Authorized Persons, each of the Authorized Persons or their
         designees shall be, and each of them, acting alone, hereby is, authorized, directed
         and empowered, in the name of and on behalf of the Company and each of the
         Subsidiaries, to take or cause to be taken any and all such further actions, to
         execute and deliver any and all such agreements, certificates, instruments and
         other documents and to pay all expenses, including filing fees, in each case as in
         such Authorized Person’s or Authorized Persons’ judgment shall be necessary or
         desirable in order to fully carry out the intent and accomplish the purposes of the
         resolutions adopted herein; and it be further

                RESOLVED, that any and all acts taken and any and all certificates,
         instruments, agreements or other documents executed for or on behalf of the
         Company or any Subsidiary by any Authorized Person prior to the adoption of the
         foregoing resolutions with regard to any of the transactions, actions, certificates,
         instruments, agreements or other documents authorized or approved by the
         foregoing resolutions be, and they hereby are, ratified, confirmed, adopted and
         approved.

                This Unanimous Written Consent may be executed in one or more
         counterparts.



                                      [Signature page follows]




                                                  4
RLF1 22931188v.9
Case 20-11266-JTD   Doc 1   Filed 05/27/20   Page 12 of 22
DocuSign Envelope ID: 62D2BFDE-89E8-47B5-8C58-2C61BAFC39FD
                            Case 20-11266-JTD           Doc 1   Filed 05/27/20   Page 13 of 22




                   IN WITNESS WHEREOF, the undersigned, being all of the members of the Board and
            the Sole Shareholder, have executed this Unanimous Written Consent as of the date first set forth
            above.


                                                 BOARD:

                                                 ______________________________
                                                 Name: Matthew R. Kahn
                                                 Title: Independent Director


                                                 ______________________________
                                                 Name: Bruce Revzin
                                                 Title: Director



                                                 SOLE SHAREHOLDER:

                                                 PQ Licensing S.A., a Belgian company


                                                 _______________________
                                                 Name:
                                                 Title:
              Case 20-11266-JTD        Doc 1    Filed 05/27/20     Page 14 of 22




       IN WITNESS WHEREOF, the undersigned, being all of the members of the Board and
the Sole Shareholder, have executed this Unanimous Written Consent as of the date first set forth
above.


                                 BOARD:

                                 ______________________________
                                 Name: Matthew R. Kahn
                                 Title: Independent Director


                                 ______________________________
                                 Name: Bruce Revzin
                                 Title: Director



                                 SOLE SHAREHOLDER:

                                 PQ Licensing S.A., a Belgian company


                                 _______________________
                                 Name:     Yves LIENART,
                                 Title:    Chief Restructuring Officer
                                     Case 20-11266-JTD                  Doc 1           Filed 05/27/20              Page 15 of 22




Fill in this information to identify the case:

Debtor name: PQ New York, Inc.
United States Bankruptcy Court for the: District of Delaware
                                                                          (State)
Case number (If known):

                                                                                                                                                    ☐ Check if this is an
                                                                                                                                                    amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


Name of creditor and complete           Name, telephone number, and email           Nature of the claim   Indicate if     Amount of unsecured claim
mailing address, including zip code     address of creditor contact                 (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                    debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                                    professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                                    services, and         or disputed     setoff to calculate unsecured claim.
                                                                                    government
                                                                                    contracts)
                                                                                                                          Total claim, if      Deduction for         Unsecured
                                                                                                                          partially secured    value of              claim
                                                                                                                                               collateral or
                                                                                                                                               setoff
 1             PQ Licensing, SA                    Gabrielle Molinier                  Intercompany                                                                    $69,163,755
             Rue des Colonies 11                    +32 2 545 75 57
            1000 Brussels, Belgium      gabrielle.molinier@lepainquotidien.com



 2          LEESAM REALTY, INC.                    David Swerdloff                         Lease                D                                                        $469,732
              19 Woodland Dr.                       914‐439‐7767
            Rye Brook, NY 10573                 dswerdloff@gmail.com



 3              US Foods Inc                        Jim H McCain                          Vendor                                                                         $333,478
        9399 W Higgins Road Suite 500          480‐766‐5116 Ext. 0000
             Rosemont, IL 60018            NationalAR.Shared@usfoods.com




 4     IMPERIAL BAG & PAPER CO., INC                Larry Schneider                       Vendor                                                                         $295,799
              255 ROUTE 1&9                     877‐477‐7427 Ext. 0000
           Jersey City, NJ 07306             lschneider@imperialbag.com




Official Form 204                             List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders                                          Page 1




RLF1 22931188v.9
                                     Case 20-11266-JTD                   Doc 1     Filed 05/27/20             Page 16 of 22



Name of creditor and complete           Name, telephone number, and email      Nature of the claim   Indicate if     Amount of unsecured claim
mailing address, including zip code     address of creditor contact            (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                                               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                               professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                               services, and         or disputed     setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                     Total claim, if      Deduction for         Unsecured
                                                                                                                     partially secured    value of              claim
                                                                                                                                          collateral or
                                                                                                                                          setoff
 5             HAVI LOGISTICS                      Kelly Van de Poel                 Vendor                                                                         $261,379
            Lammerdries‐Oost 32                    +32 14 25 81 11
             2250 Olen, Belgium              Kelly.VanDePoel@havi.com


 6           NATURE'S PRODUCE                     Mike Gatchalian                    Vendor                                                                         $248,525
              3305 Bandini Blvd                323‐235‐4343 Ext. 0000
                PO Box 58366                 mikeg@naturesproduce.com
              Vernon, CA 90058

 7             ORGANIC VALLEY                       Nathan Sullivan                  Vendor                                                                         $212,050
               One Organic Way                       608‐625‐2602
              LaFarge, WI 54639           nathan.sullivan@organicvalley.coop


 8           CUISINE SOLUTIONS                     Donatella Vilgrain                Vendor                                                                         $184,772
                PO BOX 79525                    703‐270‐2900 Ext. 0000
          Baltimore, MD 21279‐0525          dvilgrain@cuisinesolutions.com


 9          GTT COMMUNICATION                        Alison Harris                   Vendor                                                                         $183,790
               PO BOX 842630                        214‐972‐0273
            Dallas, TX 75284‐2630               Alison.Harris@gtt.net


10       BADGER & WINTERS GROUP,                     Jana Perzylo                    Vendor                                                                         $151,500
                   INC                              212‐533‐3222
           49 W 23RD ST, 10TH FL           jperzylo@badgerandwinters.com
            New York, NY 10010

11             CON EDISON                          800‐752‐6633                       Utility                                                                       $149,581
               JAF STATION                   ConEd‐bill@emailconed.com
               PO BOX 1702
          New York, NY 10116‐1702

12           TESTA PRODUCE INC                    Donna M. Langlois                  Vendor                                                                         $134,628
                PO BOX 87618                   312‐455‐0078 Ext. 0000
                 DEPT 10222                     ar@testaproduce.com
            Chicago, IL 60680‐0618

13             L'Atelier Du Pain                Imelda Van Den Steen                 Vendor                                                                         $131,374
            Pamelstraat Oost 430                   +32 5 451 59 10
          B – 9400 Ninove, Belgium            imelda@latelierdupain.be


14          CHEFS WAREHOUSE                        Tony Calderone                    Vendor                                                                         $123,850
               PO BOX 30943                    786‐618‐0623 Ext. 0000
          New York, NY 10087‐0944         TCalderone@chefswarehouse.com


15          LECOQ CUISINE CORP.                   Ming Chin Yiong                    Vendor                                                                         $117,306
             35 UNION AVENUE                   203‐334‐1010 Ext. 0000
            Bridgeport, CT 06607            accounting@lecoqcuisine.com


16         EVOLUTION FRESH, INC.                     Kay McCoy                       Vendor                                                                         $95,896
             PO BOX 74008000                   206‐318‐1604 Ext. 0000
           Chicago, IL 60674‐8000             EFAR@evolutionfresh.com




Official Form 204                             List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders                                     Page 2




RLF1 22931188v.9
                                   Case 20-11266-JTD                     Doc 1   Filed 05/27/20             Page 17 of 22



Name of creditor and complete          Name, telephone number, and email     Nature of the claim   Indicate if     Amount of unsecured claim
mailing address, including zip code    address of creditor contact           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                                             debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                             professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                             services, and         or disputed     setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if      Deduction for         Unsecured
                                                                                                                   partially secured    value of              claim
                                                                                                                                        collateral or
                                                                                                                                        setoff
17        White Coffee Corporation                Carlos Nazario                   Vendor                                                                         $95,000
              18‐35 38th Street               718‐204‐7900 Ext. 0126
          Long Island City, NY 11105        CNazario@WhiteCoffee.com


18             KETTLE CUISINE                   Jenny Mabon‐Spiers                 Vendor                                                                         $93,564
                330 LYNNWAY                         617‐409‐1115
               Lynn, MA 01901                jspiers@kettlecuisine.com


19             CATSMO LLC                         Renate Glyttov                   Vendor                                                                         $90,320
              25 MYERS ROAD                        845‐895‐2296
              Wallkill, NY 12589             renate@solexcatsmo.com


20       LORENZO FOOD GROUP, INC                 John Ohnkeanna                    Vendor                                                                         $87,041
              196 Coolidge Ave                    201‐868‐9088
            Englewood, NJ 07631         johnkeanna@lorenzofoodgroup.com




Official Form 204                            List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders                                    Page 3




RLF1 22931188v.9
                        Case 20-11266-JTD                     Doc 1           Filed 05/27/20         Page 18 of 22




Fill in this information to identify the case:

Debtor name: PQ New York, Inc.
United States Bankruptcy Court for the: District of Delaware
                                                                    (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is
    true and correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
    ☐       Other document that requires a declaration

    I declare under penalty of perjury that the foregoing is true and correct.


    Executed on 5/26/2020
                                                         /s/ Steven J. Fleming
                                                         Signature of individual signing on behalf of debtor
                    MM / DD / YYYY
                                                          Steven J. Fleming
                                                         Printed name

                                                          Chief Restructuring Officer
                                                         Position or relationship to debtor




Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors

RLF1 22931188V.9
                   Case 20-11266-JTD           Doc 1      Filed 05/27/20   Page 19 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :    Chapter 11
                                                             :
PQ NEW YORK, INC.                                            :    Case No. 20–________ (      )
                                                             :
                  Debtor.                                    :    (Joint Administration Requested)
------------------------------------------------------------ x

                          STATEMENT OF CORPORATE OWNERSHIP

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the above-captioned debtor and debtor in possession (the “Debtor”) respectfully represents as

follows:

             PQ Licensing S.A. (“PQL”) owns 100% of the equity interests of the Debtor.

             Puccini SCA owns 43.5% of the equity interests in PQL.

             S.A. Compagnie Centrale owns 18.2% of the equity interests in PQL.

             Services Development Management NV (“SDM”) owns 13.9% of the equity interests
              in PQL.

             AMITEX, NV owns 11% of the equity interests in PQL.

             Emiel Lathouwers owns 99.9% of the equity interests in SDM

             Bart Van Vooren owns 100% of the equity interests in AMITEX, NV




RLF1 22931188V.9
                        Case 20-11266-JTD                  Doc 1           Filed 05/27/20          Page 20 of 22




Fill in this information to identify the case:

Debtor name: PQ New York, Inc.
United States Bankruptcy Court for the: District of Delaware
                                                                 (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is
    true and correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
    ☐       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
           Other document that requires a declaration Statement of Corporate Ownership

    I declare under penalty of perjury that the foregoing is true and correct.


    Executed on 5/26/2020
                                                       /s/ Steven J. Fleming
                                                      Signature of individual signing on behalf of debtor
                    MM / DD / YYYY
                                                       Steven J. Fleming
                                                      Printed name

                                                       Chief Restructuring Officer
                                                      Position or relationship to debtor




Official Form 202                        Declaration Under Penalty of Perjury for Non-Individual Debtors


RLF1 22931188V.9
                   Case 20-11266-JTD           Doc 1        Filed 05/27/20        Page 21 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :           Chapter 11
                                                             :
PQ NEW YORK, INC.,                                           :           Case No. 20–________ (        )
                                                             :
                  Debtor.                                    :           (Joint Administration Requested)
------------------------------------------------------------ x

                                     LIST OF EQUITY HOLDERS1

         Pursuant to rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the following

identifies all holders having a direct ownership interest in the above-captioned debtor and debtor

in possession:

      Name and Last Known
                                                                                   Percentage of Interests
    Address or Place of Business             Kind/Class of Interest
                                                                                           Held
             of Holder

         PQ Licensing S.A.
       Rue des Colonies 11,                       Common Stock                              100%
      Bruxelles, 1000 Belgium




1
 This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.

                                                List of Equity Holders                                      Page 1



RLF1 22931188V.9
                        Case 20-11266-JTD                  Doc 1           Filed 05/27/20          Page 22 of 22




Fill in this information to identify the case:

Debtor name: PQ New York, Inc.
United States Bankruptcy Court for the: District of Delaware
                                                                 (State)
Case number (If known):




Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor,
the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C.
§§ 152, 1341, 1519, and 3571.


             Declaration and signature



    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
    partnership; or another individual serving as a representative of the debtor in this case.
    I have examined the information in the documents checked below and I have a reasonable belief that the information is
    true and correct:
    ☐       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
    ☐       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    ☐       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
    ☐       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
    ☐       Schedule H: Codebtors (Official Form 206H)
    ☐       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
    ☐       Amended Schedule ____
    ☐       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
           Other document that requires a declaration List of Equity Holders

    I declare under penalty of perjury that the foregoing is true and correct.


    Executed on 5/26/2020
                                                       /s/ Steven J. Fleming
                                                      Signature of individual signing on behalf of debtor
                    MM / DD / YYYY
                                                       Steven J. Fleming
                                                      Printed name

                                                       Chief Restructuring Officer
                                                      Position or relationship to debtor




Official Form 202                        Declaration Under Penalty of Perjury for Non-Individual Debtors



RLF1 22931188V.9
